DETAILED ACTION
This action is pursuant to the claims filed on October 14, 2019. Claims 24-32 are pending. Claims 1-23 are cancelled. A first action on the merits of claims 24-32 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP 2003284697), and further in view of He et al. (hereinafter ‘He’, U.S. PGPub. No. 2012/0203077).
In regards to independent claim 24 and claim 25, Yamuguchi discloses a film-type biomedical signal measuring apparatus (see Figs. 1-10) comprising: a film-type piezoelectric element (piezoelectric film 7am 7b in Figs. 1, 2, 6); a plurality of metallic thin film electrodes formed on the piezoelectric element (conductive layers 6a and 61b formed on 7a and conductive layers 10a and 10b formed on 7b as shown in Fig. 1); a first circuit unit measuring an electrocardiogram (ECG) signal from at least two of the plurality of metallic thin film electrodes (biopotential signal can be acquired between 6a and 10a via circuit element 5 in Figs. 1 and 6, see Fig. 3); and a second circuit unit for measuring a ballistocardiogram (BCG) signal from at least two of the plurality of metallic thin film electrodes (vibration signal is acquired between 6a and 6b as shown in Fig. 1 or 6a and 13 in Fig. 6, [0017]: measuring pressure variation/vibration of a living body or heart sound).
However, Yamaguchi fails to disclose a blood pressure calculator calculating a blood pressure using the ECG signal and the BCG signal.
He discloses a processor that calculates additional vital signs in response to signals obtained from a plurality of sensors. He further discloses a blood pressure calculator (processor in Fig. 8A) calculating a blood pressure of a user by cross-correlating an ECG waveform and BCG waveform, determining the time delay for the highest peak (e.g. RJ interval) and using the ECG signal and the BCG signal (ECG waveform and BCG waveform are cross-correlated to obtain blood pressure). Specifically, the blood pressure calculator calculates a blood pressure using a blood pressure estimation regression equation for each user ([0047]: the blood pressure is calculated by linear interpolation/extrapolation using calibration parameters). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ECG signal and the BCG signal of Yamuguchi and calculate additional vital signs such as blood pressure as further taught by He, thereby arriving at the claimed invention. Using the ECG signal and BCG signal to monitor other vital signals reduces bulk and cost of using additional monitoring devices ([0004]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,478,082 in view of He et al. (hereinafter ‘He’, U.S. PGPub. No. 2012/0203077).
In regards to claims 24-25, Patent ‘082 claims a biomedical signal measuring apparatus comprising: a film-type piezoelectric element (a film-type piezoelectric element in claims 1, 4 & 7); a plurality of metallic thin film electrodes formed on the piezoelectric element (a plurality of metallic thin film in claims 1, 4 & 7); a first circuit measuring an electrocardiogram (ECG) signal from at least two of the plurality of metallic thin film electrodes (a first circuit unit in claims 2, 6 & 10); a second circuit unit for measuring a ballistocardiogram (BCG) signal from at least two of the plurality of metallic think film electrodes (the second circuit unit in claims 2, 6 & 10).
However, Patent ‘082 does not claim a blood pressure calculator calculating a blood pressure using the ECG signal and the BCG signal.
He discloses a processor that calculates additional vital signs in response to signals obtained from a plurality of sensors. He further discloses a blood pressure calculator (processor in Fig. 8A) calculating a blood pressure of a user by cross-correlating an ECG waveform and BCG waveform, determining the time delay for the highest peak (e.g. RJ interval) and using the ECG signal and the BCG signal (ECG waveform and BCG waveform are cross-correlated to obtain blood pressure). Specifically, the blood pressure calculator calculates a blood pressure using a blood pressure estimation regression equation for each user ([0047]: the blood pressure is calculated by linear interpolation/extrapolation using calibration parameters). Therefore, it would have been obvious to one of ordinary skill in the art to use the ECG signal and the BCG signal of Patent ‘082 and use calculate additional vital signs such as blood pressure as further taught by He, thereby arriving at the claimed invention. Using the ECG signal and BCG signal to monitor other vital signals reduces bulk and cost of using additional monitoring devices ([0004]).  
In regards to claim 26-27 & 30, see Patent ‘082, claims 1, 5, 7.
In regards to claim 29, see Patent ‘082, claims 5 & 9,
In regards to claims 28, 31 & 32, see Patent ‘082 claims 4 & 8.
Allowable Subject Matter
Claims 26-32 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
During the search of the prior art, Stickney et al. (U.S. PGPub. No. 2004/0039419) was found to be relevant to the claimed invention disclosing a piezoelectric film (19 in Figs. 1 and 2) and a plurality of metallic thin film electrodes formed thereof (electrodes 21 and 22 in Figs. 1 and 2). However, it fails to teach the first circuit unit as claimed.   
While Yamuguchi discloses all the limitations as set forth in claim 24, it fails to disclose, teach, or suggest in part, “the plurality of metallic thin film electrodes comprising two or more first metallic thin film electrodes formed on an attachment surface of the piezoelectric element…” and/or “a third metallic thin film electrode” as required in claims 26, 27 & 30. Yamuguchi discloses that the plurality of metallic thin film electrodes are disposed on separate piezoelectric films. It would be hindsight to provide the plurality of metallic thin films (10a, 10b, 6a and 6b in Fig. 1) are disposed on a single larger piezoelectric film. Furthermore, there would be no motivation to provide a third metallic thin film electrode that is electrically connected to at least one of first metallic thin film electrode since Yamuguchi teaches that each of the electrodes are distinct and are not electrically connected. As such, claims 26, 27 & 30 are allowable over the prior art and claims 28-29 & 31-32 are allowable as being dependent on claim 27 & 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/29/2022